DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2018/0114929) (hereafter “Kwong”).
Regarding claim 1-4, 7-9, and 11-17, Kwong teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0028], [0062], and [0063]). Kwong teaches the light emitting layer comprises a host material and a light emitting dopant (paragraph [0062]). Kwong teaches that the host material can have the following 
    PNG
    media_image1.png
    143
    219
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    145
    254
    media_image2.png
    Greyscale
 are a few examples (paragraph [0060]). 
    PNG
    media_image1.png
    143
    219
    media_image1.png
    Greyscale
 meets applicant’s formula I, where Ar1 and Ar2 are phenyl groups, Y1, Y2, Y4, Y5, Y7, and Y8 are hydrogen atoms, Y3 and Y6 are phenyl groups, and Y9 and Y10 ring a fused ring group. Kwong teaches the light emitting dopant can emit blue light (paragraphs [0050], [0062], [0063], [0095], and [0096]). Kwong teaches that the electroluminescent device can be used in a display device (paragraph [0074]).

Claim(s) 1-4, 7-10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (US 2019/0071458) (hereafter “Jun”).
Regarding claim 1-4, 7-10, 12, and 14-17, Jun teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0420]-[0425]). Jun teaches the light emitting layer comprises a host material and a light emitting dopant (paragraph [0422]). Jun teaches that the dopant material can have the following structure, 
    PNG
    media_image3.png
    143
    277
    media_image3.png
    Greyscale
 (paragraph [0425], Table 2). 
    PNG
    media_image3.png
    143
    277
    media_image3.png
    Greyscale
 meets applicant’s formula I, where Ar1 and Ar2 are phenyl groups, Y1, Y2, Y4, Y5, Y7, and Y8 are hydrogen atoms, Y3 and Y6 are arylamine groups where the aryl groups are fluorene and biphenyl, and Y9 and Y10 ring a fused ring group. Jun teaches the light emitting dopant emits blue light (paragraph [0425], Table 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (Organometallics 2011, 30, 1719-1729) (hereafter “Mercier”) in view of Jun et al. (US 2019/0071458) (hereafter “Jun”).
Regarding claims 1-7 and 14-19, Mercier teaches that following compound that can be used in electroluminescent devices, 
    PNG
    media_image4.png
    89
    122
    media_image4.png
    Greyscale
, where Ar is 
    PNG
    media_image5.png
    29
    76
    media_image5.png
    Greyscale
 (page 1719 first paragraph, page 1720 Scheme 1 and Table 1). Mercier teaches that the method used is make the compound is the same as claimed by the applicant (page 1720 Scheme 1). Mercier teaches the compounds are blue emitting materials (1724 Table 4)
Mercier does not teach where the methyl groups attached to the Si atom are phenyl groups.
Jun teaches similar compounds for use in electroluminescent devices (paragraph [0425], Table 2). Jun teaches that the compounds can have either methyl groups or phenyl groups attached to the Si atoms (paragraph [0129]). Jun teaches that compounds with either methyl or phenyl groups can both lead to blue emitting materials and both can be used as light emitting material (paragraph [0425], Table 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the methyl groups attached to the Si atom in the compounds of Mercier with phenyl groups as taught by Jun. The substitution would have been one taught group for another taught group. One of ordinary skill in the art would expect the compounds to act in a similar manner as the compounds taught by Mercier as blue emitting dopants. Jun teaches that compounds with either methyl or phenyl groups can be used as blue emitting dopants. The substitution would lead to a compound that is the same as applicant’s SA-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun et al. (US 2018/0366647) teaches compounds that meet application’s claimed formula 1 (paragraph [0135]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759